Citation Nr: 1026458	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric disorder 
other than PTSD.

2.  Entitlement to service connection for depressive disorder.
 
3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1970.  
The Veteran served in the Republic of Vietnam from May 1969 to 
May 1970.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in January 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied service connection for both 
anxiety neurosis with GI reaction and for PTSD.  The Veteran 
perfected his appeal for both issues.

In February 2009, the Board remanded the claims for additional 
development.  A remand by the Board confers upon the appellant, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board finds there has 
been substantial compliance with its February 2009 remand 
instructions because the VA treatment records were obtained, as 
well as the Veteran's Social Security disability determination 
medical evidence, and the Veteran was provided a legally 
sufficient VA examination regarding his mental disorders.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial 
compliance" rather than "strict compliance" is required under 
Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)).  These matters are therefore ready for Board review.

Although the RO appeared to address the claim for service 
connection for a psychiatric disorder on the merits, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must first be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board is whether new and material 
evidence has been received to reopen this claim; this issue has 
been characterized accordingly on the title page of this 
decision.

In addition, based on its grant of service connection based on a 
diagnosis of depressive disorder, the Board has recharacterized 
the reopened claim, as is now stated on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
The Board is also cognizant that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  38 C.F.R. §§ 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim of service 
connection for depressive disorder is based on the same factual 
basis and diagnoses as the previous claim that was last decided 
on the merits, i.e., a psychiatric disorder other than PTSD.  
Thus, new and material evidence is necessary to reopen claim for 
a psychiatric disorder other than PTSD, and the Board will 
adjudicate a separate claim for service connection for PTSD on a 
de novo basis.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from the July 1975 RO 
rating decision that denied entitlement to service connection for 
anxiety neurosis with GI reaction, and which severed the grant of 
service connection for anxiety neurosis with GI reaction 
previously granted to the Veteran. 

2.  The evidence submitted since the time of the RO's July 1975 
decision denying service connection for anxiety neurosis is not 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's current 
claim.

3.  Resolving reasonable doubt in the Veteran's favor, the 
currently diagnosed psychiatric disability, depressive disorder, 
is related to the Veteran's service.

4.  There is no legally sufficient diagnosis of PTSD of record; 
the probative evidence of record fails to establish that the 
Veteran engaged in combat with the enemy, and further fails to 
verify any claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The July 1975 RO rating decision that denied entitlement to 
service connection for anxiety neurosis with GI reaction, and 
which severed the grant of service connection for anxiety 
neurosis with GI reaction previously granted to the Veteran, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence added to the record since the final July 1975 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a psychiatric disability other than PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009). 

3.  The criteria to establish service connection for depressive 
disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

4.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant may expected to 
provide. 

As the Board is granting the application to reopen and claim for 
service connection for an acquired psychiatric disorder, these 
claims are substantiated, and there are no further VCAA duties 
with regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

As to the claim for service connection for PTSD, the Board finds 
that the VCAA notice requirements have been satisfied by the July 
2006 and November 2006 letters.  In these letters, the Veteran 
was informed of the evidence necessary to substantiate a claim 
for service connection for PTSD, including details of his claimed 
in-service stressors.  The RO enclosed a questionnaire requesting 
the relevant information. 

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

Prior to this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 
July 2006 letter complained with the Dingess notice requirements 
with regard to disability ratings and effective dates.
 
VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, private treatment records with 
translations, and the underlying documents for his Social 
Security disability determination.  The Veteran was afforded a VA 
PTSD examination in April 2009.  As explained below, this 
examination, along with the other evidence of record, provided an 
adequate basis on which to decide the claim.  Therefore, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue 
of an acquired psychiatric disability, the initial question 
before the Board is whether new and material evidence has been 
presented.  

With respect to applications to reopen filed on or after August 
29, 2001, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that any duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.

Originally, the Veteran submitted a claim in September 1970 
seeking service connection for a "nervous sickness" and the 
stomach.  Following a November 1970 VA general examination, the 
Veteran was diagnosed with anxiety neurosis, moderately severe.  
Having already received his service treatment records, the RO 
granted service connection for anxiety neurosis with GI reaction, 
with a 30 percent evaluation, in a January 1971 rating decision.  
His service-connected "nervous condition with stomach reaction" 
was continued in a March 1972 rating decision.  In May 1973 the 
Veteran was afforded a fee-based psychiatric evaluation; 
translated within the record, the reported concluded with a 
diagnosis of schizophrenia, schizo-affective type.  In July 1973 
the Veteran was afforded another VA psychiatric examination.  
That VA examiner also found anxiety neurosis, moderately severe.  
His evaluation was continued in an August 1973 rating decision.  
In May 1975 the RO proposed severing the service connected 
disability completely, having concluded that the 1971 grant was 
in error.  The Veteran did not respond and in a July 1975 rating 
decision, the RO severed the service connection for a "nervous 
condition".  The Veteran did not appeal and that rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

In a May 2006 statement, the Veteran requested to reestablish his 
service connected disability.  After a review of evidence, the RO 
denied service connection in the December 2006 rating decision, 
mailed in January 2007, now on appeal before the Board.

The evidence before the RO as it issued the July 1975 rating 
decision was the Veteran's service treatment records, his 
statements, VA examinations, the fee-based psychiatric evaluation 
report, and VA treatment records.  

The pertinent evidence added to the record since the July 1975 
rating decision includes VA treatment records for the period from 
August 2001 to July 2009;statements by the Veteran pertaining to 
incidents in service, in particular during his tour in Vietnam, 
and the Social Security Administration disability determination 
with underlying medical evidence, including a private psychiatric 
evaluation, and an April 2009 PTSD examination with addendum 
opinion.    

The evidence in the VA treatment reports, that the Veteran has 
received various acquired psychiatric disability diagnoses (July 
2006, depression NOS; April 2006, noting a history of depression; 
April 2009 depression disorder, NOS) from several VA medical 
personnel, in addition to the August 2006 Social Security 
disability determination, secondary diagnosis, of affective 
disorders, was not previously before agency decision makers and 
is not cumulative or redundant of evidence associated with the 
claims file at the time of the October 2002 rating decision.  As 
such, it is "new" as contemplated under 38 C.F.R. § 3.156(a).  
Furthermore, because this evidence suggests that the Veteran has 
an acquired psychiatric disability that was incurred in service, 
it relates to an unestablished fact necessary to substantiate the 
claim and is found to raise a reasonable possibility of 
substantiating the claim. 

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's claim 
of entitlement to service connection for a psychiatric disorder 
other than PTSD is reopened.  



Service Connection

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 
C.F.R. § 3.304(f), which take precedence over the general 
requirements for establishing service connection in 38 C.F.R. § 
3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 
2010).  To establish service connection for PTSD there must be: 
(1) medical evidence of a diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f)(1).

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim for PTSD is 
based on a noncombat stressor, the noncombat veteran's testimony 
alone is insufficient proof of a stressor.  Moreau v. Brown, 
10 Vet. App. 389, 396 (1996).  Corroboration does not mean 
corroboration of every detail including the appellant's personal 
participation in the incident.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).


Discussion - Depressive Disorder

A review of the Veteran's service treatment records finds no 
request for treatment for a mental disability.  The May 1970 
Report of Medical Examination indicated his psychiatric system 
was found clinically normal; however, the May 1970 Report of 
Medical History bears a positive check for the category of 
whether the Veteran had or ever had depression or excessive 
worry.

By August of 1970 the Veteran sought medical treatment at the VA 
medical facility.  He complained of restlessness, being 
preoccupied, insomnia and tenderness in his "epi-gastrium" were 
exacerbated by what was called "restlessness."  He was referred 
to the GI clinic and the diagnosis was R/O (rule out) chronic 
(unintelligible)itis and psychophysiologic G.I.  He was afforded 
a VA general examination in November 1970.  He reported he had 
returned from Vietnam months prior and was "too nervous" to 
work.  His stomach complaints were described as vague and the 
Veteran reported they usually appeared when he was most upset by 
his nervous condition.  A separate VA psychiatric examination 
noted the Veteran complained of pain in the epigastric area, as 
well as his becoming restless and insomniac, having nightmares 
about the war, at times becoming depressed and being easily 
irritated.  The examiner reached the diagnosis of anxiety 
neurosis, moderately severe.              

The Veteran also submitted a May 1973 fee-based psychiatric 
evaluation report from a private psychiatrist who had treated the 
Veteran on three occasions prior to preparing the report.  
Translated in the record, this 1973 report noted the Veteran's 
1970 discharge and described his illness as having evolved over 
the previous three years and was increasing.  The Veteran had 
reported difficulty in dealing with other people, believing 
everything he began had crumbled, crying with great frequency, 
and feeling sad, bothered and irritated by his situation in life.  
He described bad thoughts that included suicide.  He slept poorly 
and had difficulty concentrating.  He remained unemployed.  He 
also understood he suffered from intense anger, but he did not 
know why and so he remained silent.  After noted his objective 
findings, the psychiatrist reached the diagnosis of 
schizoaffective schizophrenia of marked severity.    

The Veteran was afforded a VA psychiatric examination in July 
1973.  The examiner noted his then current diagnosis of anxiety 
neurosis, moderately severe, and concluded his condition was 
"more or less" the same.  The Veteran reported feeling 
depressed and that he was a failure at everything; he found it 
hard to communicate with people and difficult to gain employment.  
The examiner noted he appeared slightly depressed and the 
examiner also reached the diagnosis of anxiety neurosis, 
moderately severe.  

As discussed above, by July 1975 the RO ended the Veteran's grant 
of service connection for anxiety neurosis and denied entitlement 
to service connection for this disability, noting that there were 
no complaints in service.  The Veteran did not appeal, and indeed 
the record contains no correspondence from the Veteran until his 
claim in May 2006. 

VA treatment reports contained in the record span from 2001 to 
2009 and which include treatment for other disabilities.  The 
August 2001 evaluation found the neuropsychiatry system "N/A."  
When the Veteran returned in December 2005 for a primary care 
clinic appointment, labeled an initial evaluation, again treating 
personnel found neuropsychiatry negative.  In a later December 
2005 a depression screen was considered positive.  In an April 
2006 behavioral nursing screening, he reported a history of 
depression, though he also reported losing his job three years 
prior and that since this job loss he had had crying spells, poor 
concentration, poor appetite and money problems.  He was referred 
to a May 2006 psychiatric evaluation.  During that May 2006 
evaluation the Veteran reported being unemployed (the company for 
whom he had worked for 26 years had closed 4 years prior), he 
also reported chronic anxiety and insomnia, since his service in 
Vietnam, as well as nightmares, though he denied suicidal 
thoughts.  The examiner reached the diagnosis of depression NOS, 
rule out anxiety disorder NOS.  The psychiatrist also noted his 
chronic depression and anxiety were not well controlled.

Following the February 2009 remand order the Veteran was afforded 
an April 2009 VA PTSD examination, though the examiner was 
informed of the Veteran's different psychiatric diagnoses and was 
asked to reach an opinion as their etiology.  The claims file and 
medical records were reviewed.  The Veteran did report difficulty 
falling asleep and difficulty concentrating.  The Board also 
notes that the report indicates the Veteran had denied to this 
examiner many of the symptoms and events he reported to other 
medical personnel in other evaluations (for example, alcohol 
use).  The examiner concluded that though he did not meet the 
DSM-IV criteria for PTSD, he did meet the criteria for depression 
disorder NOS.  In her opinion, the examiner noted the first 
diagnosis of a depressive condition was in May 2006, but also 
that cognitive functions difficulties were reported in the May 
1973 evaluation by the fee-based psychiatrist.  As to whether 
this depressive disorder was at least as likely as not related to 
military service, the examiner indicated a mild to moderate 
depressive condition, that has been not severe enough to cause 
marked impairment in social or occupational functioning, and that 
was as likely as not associated with a direct military event.        

While the VA examiner did not offer a detailed rationale for her 
conclusion, she did explain that the moderate and longstanding 
nature of the Veteran's psychiatric disability indicated that it 
was more likely than not related to service, based on her review 
of the claims file and examination of the Veteran.  This opinion 
is thus entitled to significant probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  The same examiner 
expressed a contrary opinion in July 2009 with almost identical 
reason.  This could be read to suggest that she changed her 
opinion or that her first opinion was expressed inaccurately.  
Given that the rationale for the different opinion is not clear, 
the benefit-of-the-doubt doctrine warrants acceptance of the 
opinion that is more favorable to the Veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

After a full review of the record, including the medical opinions 
and evaluations and statements by the Veteran, the Board 
concludes that service connection for a depressive disorder is 
warranted.  Essentially, the record contains both positive and 
negative medical evidence.  That is, there is competent evidence 
stating the Veteran meets the criteria for a depressive disorder 
that is related to his service and competent medical evidence 
attributing his psychiatric disorders to other causes, 
specifically the recent loss of his long-time employment.  As 
discussed above, the Board finds persuasive his initial 
complaints within one year of his discharge and the contemporary 
evaluations of the early 1970's as well as the continued 
complaints when he sought medical treatment in 2006 after his 
long-time employment ended.  Thus, resolving reasonable doubt in 
the Veteran's favor, service connection for depressive disorder 
is established.  See 38 C.F.R. § 3.102.

Discussion - PTSD  

The Veteran submitted a separate claim seeking service connection 
for PTSD in July 2006.  He referred to his receipt of a Bronze 
Star to prove his exposure to combat.  Again, the Veteran's 
service treatment records contain no requests for treatment for 
any psychiatric disability.  His DD 214 indicates the civilian 
equivalent for his duties was that of a cook.

The Veteran did undergo a private psychiatric evaluation in July 
2006 as part of his application for Social Security disability 
benefits.  The report noted the Veteran had been in service and 
has been a Veteran since 1970.  With regard to the Veteran's 
"attitude" the private examiner noted the Veteran had dark 
circles under his eyes and cried at the end of the session, 
especially when he talked "about Vietnam".  The private 
examiner never included in his report what the Veteran said about 
"Vietnam."  The Veteran reported having thoughts of anger 
sometimes, but he would swallow it and he had thoughts of some 
kind of fear, but he couldn't explain it.  The Veteran also 
reported sometimes hearing voices calling him.  The examiner 
reached the diagnosis of major depressive disorder with psychotic 
features and PTSD. 

A review of the Veteran's VA treatment records, in addition to 
the extensive discussion above, finds no diagnosis of PTSD from 
VA medical personnel.  In October 2007 the Veteran reported to a 
VA social worker an incident that had resulted in a positive 
screening for MST (military sexual trauma).  He described a 
moment during his tour in Vietnam when he was returning to his 
"bunker" and another male soldier, name and rank unknown, 
grabbed him, kissed him, and grabbed his genitals.  The Veteran 
fought this man off and cursed at him in both English and 
Spanish.  The Veteran remembered feeling devalued and insulted; 
however he never had contact with the assailant again and the 
Veteran never reported the incident.  The Veteran told the social 
worker this incident, in addition to others, continued to haunt 
him.  

The Veteran was referred to a psychiatry consult later that same 
month, October 2007.  The examiner reviewed his patient record 
prior to the interview.  The Veteran described his stressor 
events: he performed guard duty one night and his relief refused 
to return to his duty and threatened the Veteran with a rifle; he 
had to go to another camp and after the helicopter did not return 
for him, he had to sleep there on the ground, in the rain, with 
the bugs; he was called racist names, and the assault as 
described above.  Following the examination, the examiner 
concluded he did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  The Veteran was not able to describe in detail a severely 
traumatic event and he was not observed by the examiner to become 
anxious, distressed or depressed when he expressed his feelings 
about his military experience.  Further, he did not report 
feelings of intense fear, helplessness or horror on active 
service, or avoidance of stimuli associated with the trauma; 
further there was no numbing of general responsiveness and 
memories were not intrusive or persistent and distressing 
thoughts did not interfere with daily function.  The claimed 
stressors were general and not specific.

The Veteran was afforded the VA PTSD examination in April 2009, 
already discussed above, regarding his other psychiatric 
diagnoses.  Regarding PTSD specifically, the Veteran reported 
again the stressors of being threatened with a rifle by a comrade 
with whom he was supposed to share guard duty, and of being left 
at another camp over night where he had to sleep on the ground in 
the rain because the helicopter didn't come for him.  The Board 
notes that in the report the examiner indicated the following 
stressor categories did not apply to this Veteran: sexual assault 
and other unwanted or uncomfortable sexual experience.  As well 
the Veteran was unable to specify when his symptoms began.  This 
examiner also found the Veteran did not meet the DSM-IV criteria 
for PTSD.  She noted he did not describe in detail any traumatic 
event, nor did he express anxiety or distress or depression when 
relaying his military experience as well as the other criteria he 
did not meet.  The Board finds this examination legally 
sufficient, because the examiner considered the claims file and 
the Veteran's medical records in addition to the Veteran's 
subjective reports and the objective examination of Veteran.   

The Board finds that the preponderance of the evidence weighs 
against a valid diagnosis of PTSD.  As noted, the diagnosis of 
PTSD must be consistent with DSM-IV and be supported by findings 
on examination.  The private examiner's July 2006 diagnosis 
includes no explanation of why the diagnosis of PTSD was 
appropriate and not even upon what basis or what stressor event 
the Veteran reported, other than he cried when talking about 
Vietnam.  The Board finds this report unpersuasive and of limited 
probative value.  See also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997) (a diagnosis of PTSD does not suffice to verify the 
occurrence of any claimed in-service stressor); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  In contrast, the Veteran 
underwent two examinations, in 2007 and 2009, by VA personnel who 
had reviewed his medical history and who relayed in their reports 
the particular stressor events, and included in their reports 
analysis of both the Veteran's report of the stressors and his 
account of his reactions, and their explanations as to why the 
Veteran did not meet the DSM-IV criteria.  As the 2007 and 2009 
VA examination finding that PTSD was not an appropriate diagnosis 
were more consistent with the regulatory requirements of 
conformance with DSM-IV and being based on examination findings, 
they are entitle to more weight in determining whether 
entitlement to service connection for PTSD is warranted.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis for 
doing so); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits).  The Board thus finds the opinions 
of the 2007 and 2009 VA evaluations more persuasive and so the 
Board finds the Veteran does not have a legally sufficient PTSD 
diagnosis.  Consideration of whether the Veteran engaged in 
combat or his stressors have been verified is therefore 
unnecessary.  The Board notes, however, that there is a lack of 
persuasive evidence that the Veteran engaged in combat.

Submitted into the record for the first time in 2006 was a 
horizontal certificate, dated March 1970, that certified the 
Veteran had been awarded the Bronze Star Medal for his actions in 
ground operations in Vietnam from May 1969 to May 1970.  There is 
no reference to his receipt of a Bronze Star on his DD 214, dated 
May 1970, nor is there any reference to such a medal in the 
personnel records in the claims file.  Indeed, at the conclusion 
of his PTSD stressor questionnaire, submitted in September 2006, 
the Veteran states he did not remember why he was awarded this 
medal.  The Board notes that this award certificate stands alone 
in the record, without an accompanying page giving the text of 
the citation indicating the actions that merited the medal.  Most 
significantly is the "given" date of the certificate, March 
1970.  The certificate asks its reader to believe that the 
Veteran was awarded a Bronze Star for April and May 1970, months 
that had yet to occur when the certificate was dated (March 
1970), in other words months that were in the future from the 
certification of this award.  The Board finds this certificate of 
a Bronze Star medal not worthy of belief and of no probative 
value.  Thus, the Board finds that combat status has not been 
clearly established by the objective evidence of record.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f)(2009).

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran does not have a valid diagnosis of 
PTSD.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for PTSD must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim for service connection for a 
psychiatric disorder other than PTSD is granted.

Entitlement to service connection for depressive disorder is 
granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


